UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7216


DAN HAENDEL,

                    Plaintiff - Appellant,

             v.

ANNA REED, Assistant Commonwealth Attorney City of Staunton; BB CULLY,
Police Officer, City of Staunton; RAYMOND C. ROBERTSON, Commonwealth
Attorney, City of Staunton; JIM WILLIAMS, Chief of Police, City of Staunton;
MARK R. HERRING, Attorney General Commonwealth of Virginia; HOWARD
W. CLARKE, Director Virginia Department of Corrections,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:17-cv-00119-JLK-RSB)


Submitted: February 28, 2019                                      Decided: March 26, 2019


Before KING and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Haendel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dan Haendel appeals the district court’s orders dismissing without prejudice his

42 U.S.C. § 1983 (2012) complaint and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Haendel v. Reed, No. 7:17-cv-00119-JLK-RSB (W.D. Va.

Feb. 13, 2018; Sept. 10, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2